DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the 
Office Action mailed on February 16, 2022


The objections to claims 1, 4, and 5 are withdrawn.

The rejection of claim 3 under U.S.C. under 35 U.S.C. 112(a), as lacking enablement, is largely maintained.   It has been rewritten below in light of Applicant’s latest Amendment.

The rejection of claim 13 under U.S.C. under 35 U.S.C. 112(a), as lacking enablement, is withdrawn.

The rejection of claim 4 under U.S.C. under 35 U.S.C. 112(a), as lacking enablement, is withdrawn.

The rejection of claims 5 and 30 under U.S.C. under 35 U.S.C. 112(a), as lacking enablement, is largely maintained.   It has been rewritten below in light of Applicant’s latest Amendment.

The rejections of claim 9 and 25 under U.S.C. under 35 U.S.C. 112(b) are maintained.

The rejections of claims 13, 20, and 30 under U.S.C. under 35 U.S.C. 112(b) are withdrawn.


Response to Arguments

Applicant makes no arguments, but believes that the amendments to the claims overcome all objections and rejections in a largely self-evident manner.



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 3 requires that “the plurality of electrode structures comprise a material configured to be deformed in response to an electric current applied thereto.”  The only specific material disclosed by Applicant that is useable in electrode structures to meet the aforementioned claim limitation is gelatin.  See PG-PUB 2021/0333230 A1 paragraphs [0006], [0155]-[0157]1, [0213], and [0214]; and original claim 3.  

	
Addressing now the Wands undue experimentation factors (MPEP 2164.01(a)),

(A) The breadth of the claims

The claims are broad in that (1) there is no limit as what the electrochemical detection electrode may detect, for example whether an ion or biomolecule in solution, or even a gas; (2) there is no limit as to the shape, size, or composition of the detection structures (claim 3 further limits the electrode structures, not necessarily the detection structures, which are on them); and (3) there is no limit as to what the deforming does to the electrode structures.   



(B) The nature of the invention

	The invention is for an electrochemical detection electrode.


(C) The state of the prior art

	The Examiner is not aware of any prior art in which electric current is used to deform a material of gelatin within an electrochemical detection electrode.  Indeed, even outside of the electrochemical detection art The Examiner is not aware of any prior art in which electric current is used to deform a material of gelatin having within it structures of a specified shape.  Varghese et al. US 2013/0306485 A1 (hereafter “Varghese”) is the closest prior art to the claimed invention.  It is discussed in detail on pages 19-20 of the Non-Final Office Action mailed on February 16, 2022.  In regard to claim 3 it will be noted here that in Varghese the electrode structures do not comprise a material of gelatin, but overoxidised polypyrrole.  Moreover, the detection structures are precisely made to conform to the shape of target analytes, so the possibility of electric current deforming them is not desirable, as any such deforming would render the detection electrode useless as the deforming would almost certainly be permanent and not clearly controllable.  Tungkavet et al., “Improvements of electromechanical properties of gelatin hydrogels by blending with nanowire polypyrrole:effects of electric field and temperature,” Polym Int 2012; 61: 825-833 (hereafter “Tungkavet”) studied how an electric field affects electromechanical properties of a material of gelatin. A couple of the findings are reproduced below
    PNG
    media_image1.png
    517
    539
    media_image1.png
    Greyscale

	See page 828.
   
    PNG
    media_image2.png
    187
    516
    media_image2.png
    Greyscale

See page 831.
 (D) The level of one of ordinary skill

One of ordinary skill in this art would be hold an advanced degree in engineering or a science such as biology, chemistry, or clinical chemistry, and would have an understanding of electrochemical sensors, especially for biochemical or medical analyses, such as glucometers.

(E) The level of predictability in the art

	In regard to how an electric current may deform a material of gelatin there is little predictability especially pertaining electrode structure having a material of gelatin.  What little predictability is available is not favorable to the use of a material of gelatin as an electrode structure for an electrochemical detection electrode.  For example, in the first reproduced passage from Tungkavet above, while gelatin may recover its initial form after removing the electric field, deforming a material of gelatin (nanowire-Ppy/gelatin)  is irreversible. From Applicant’s specification, though, it seems that it would be desirable to deform the shape of the detection structures on an electrode structure in different ways. See paragraphs [0156]-[0159] of the PG-PUB (US 2021/0333230 A1). Also, form the second reproduced passage from Tungkavet above and the following it is clear that both gelatin and a material of gelatin will deflect 
		
    PNG
    media_image3.png
    108
    517
    media_image3.png
    Greyscale

		See page 831.
	This raises the possibility of the electrode structure peeling or otherwise dissociating from whatever substrate it may be on as part of the electrochemical detection electrode, so rendering the electrochemical detection electrode likely useless.   

 (F) The amount of direction provided by the inventor

The inventors have provided no guidance as to any possible compositions of a material of gelatin which may be used for the electrode structures, let alone any sort of correspondence between certain compositions of a material of gelatin and different detection structures and/or analytes to be detected.  The inventors have not provided guidance on how to synthesize a suitable material of gelatin, if it is not commercially available.  The inventors have not provided guidance on useful electric current ranges for achieving certain deformations in the electrode structures.  


(G) The existence of working examples 

The inventors have not provided any working example in which there is a detailed  composition set forth for a suitable material of gelatin for an electrode structure, which will deform in a controlled and predictable manner (or at the least so as not render the electrochemical detection electrode useless) in response to an electric current.  Besides not providing a single detailed composition, there is no working example of how to synthesize a suitable material of gelatin.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

Since suitable materials of gelatin for an electrode structure that will deform in a controlled and predictable manner (or at the least so as not render the electrochemical detection electrode useless) in response to an electric current are not available from existing prior art, the inventors have not provided guidance to choose or synthesize, if not commercially available, appropriate materials for desired detection structures for target analytes, and the inventors have not provided a single working example, one of ordinary skill in the art would face a daunting quantity of experimentation needed to make or use the invention based on the content of the disclosure.



Claims 5 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 5 requires that “the first group of detection structures comprise a material having a first temperature memory, each of the first group of detection structures has a first shape in the plane parallel to the surface of one of the plurality of electrode structures at a first temperature, the second group of detection structures are a material having a second temperature memory, each of the second group of detection structures has a second shape in the plane parallel to the surface of one of the plurality of electrode structures in at a second temperature.”  Although claim 30 is a method claim, it is closely related to the disclosed intended use of the “material of having a first temperature memory” and “material having a second temperature memory” of 
claim 5 because claim 30 requires the step of “varying the temperature to thereby control a shape of the plurality of groups of detection structures on the plurality of electrode structures of the electrochemical detection electrode to thereby combine with different molecules.”

Addressing now the Wands undue experimentation factors (MPEP 2164.01(a)),

(A) The breadth of the claims

The claims are broad in that (1) there is no limit as what the electrochemical detection electrode may detect, for example whether an ion or biomolecule in solution, or even a gas; (2) there is no limit as to the shape, size, or composition of the detection structures; and (3) there is no limit as to what a temperature change does to the detection structures.   


(B) The nature of the invention

	The invention is for an electrochemical detection electrode.


(C) The state of the prior art

The Examiner is not aware of any prior art in which temperature is used to selectively alter, for example selectively change shape, of a detection structure within an electrode structure electrochemical detection electrode. Varghese is the closest prior art to the claimed invention.  It is discussed in detail below on pages 19-20 of the Non-Final Office Action mailed on February 16, 2022.  The detection structures in Varghese are precisely made to conform to the shape of target analytes, so the possibility of temperature deforming them is not desirable, as any such deforming would render the detection electrode useless as the deforming would almost certainly be permanent and not clearly controllable.    



(D) The level of one of ordinary skill

One of ordinary skill in this art would be hold an advanced degree in engineering or a science such as biology, chemistry, or clinical chemistry, and would have an understanding of electrochemical sensors, especially for biochemical or medical analyses, such as glucometers.

(E) The level of predictability in the art

	Since the inventors appear to be the first to have made detection structures within an electrode structure electrochemical detection electrode that can be selectively altered by changing temperature, there is no predictability in the art as to how make suitable detection structures for different target analytes that will, moreover, allow the detection structures be selectively altered within a temperature range compatible with the target analyte.

(F) The amount of direction provided by the inventor

The inventors have provided no guidance as to any possible compositions which may be used for the detection structures that will allow them to be selectively altered by changing temperature, let alone any sort of correspondence between certain compositions of a material of a suitable materials and analytes to be detected.  The inventors have not provided guidance on how to synthesize a suitable materials for the claimed detection structures, if the materials from which they are to be made are not commercially available.  The inventors have not provided guidance on useful temperature range for achieving certain changes in the detection structures. The inventors have not provided guidance on suitable electrode structures for the detection structures.   

(G) The existence of working examples 

The inventors have not provided any working example in which there is detailed compositions set forth for suitable material which are to make up the detection structure and the electrode structure of which the detection structure is a part, so that the detection structure can be altered in a controlled and predictable manner in response to a change in temperature.  Besides not providing a single detailed composition, there is no working example of how to synthesize suitable materials, if they are not commercially available. .


(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

Since suitable materials for detection structures that will alter in a controlled and predictable manner in response to a change in temperature are not available from existing prior art, the inventors have not provided guidance to choose or synthesize, if not commercially available, appropriate materials for desired detection structures and electrode structures for target analytes, and the inventors have not provided a single working example, one of ordinary skill in the art would face a daunting quantity of experimentation needed to make or use the invention based on the content of the disclosure.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9-11, and  25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:  

a) claim 4 recites “wherein each of the plurality of groups of detection structures comprises a material having temperature.”  It is not what is meant by this limitation.  Does it mean that the material in each of the plurality of groups of detection structures is at the same temperature?  Does it mean that each of the plurality of groups of detection structures comprises a material having temperature above zero degrees Kelvin (absolute zero)?

b) claim 9 recites the limitation "some of the third group of detection structures on the third part " in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 only previously requires that ““each of the plurality of electrode structures further comprises a third part, . . . .”

c) claim 25 recites the step of “forming the plurality of detection grooves integrally on the plurality of electrode structure.” There is insufficient antecedent basis for this limitation in the claim. There are no detection grooves in the electrochemical detection electrode of underlying claim 1.



Allowable Subject Matter

Claims 1, 2, 6-8, 16, 20, 22, and 29 are allowed.

Claims 4, 9-11, and 25-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: see pages 17-20 of the Non-Final Office Action mailed on February 16, 2022.





Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             May 17, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 PG-PUB paragraph [0157] seems to mistakenly suggest that polyaniline is a form of gelatin.  Otherwise, in Applicant’s entire disclosure only gelatin is mentioned as suitable material.